Boreman, J.:
This is-an action brought by tlie appellant in the first district court, to set aside a sale of railway and other property for fraud, for inadequacy of price, and because the trustee-making the sale was interested. Eespondeuts demurred to the complaint upon the ground that it did not state facts sufficient to constitute a cause of action. The demurrer was sustained and the cause dismissed. Prom this judgment the appellant brings the cause to this court.
The complaint charges respondents with combining and confederating together, giving facts in detail, to defraud the appellant and other holders of certain bonds, out of the property held in trust, to secure the bonds and to get specific property at grossly inadequate price; that respondent Spademan was treasurer of all three of the companies; that respondent Lowe, who made the sale, was a stockholder, director and vice-xiresident of one of the companies; and that both Lowe and Spackman were in collusion with the other respondents in their offorts to defraud appellants, etc.
The allegations of combination and fraud in the complaint are sufficiently specific, and the statement of facts in the complaint, taken altogether, are sufficient to support a judgment. The action of the court below in sustaining the demurrer is reversed, -and the cause remanded -with instructions to the court below to overrule the demurrer, with leave to the respondents to plead.
Zane, C. J., and Emerson, J., concurred.